SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2012 (Report No. 3) Commission File Number: 0-27466 NICE-SYSTEMS LTD. (Translation of Registrant's Name into English) 8 Hapnina Street, P.O. Box 690, Ra'anana, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: NICE Takes Top Spot Again in Workforce Management Market according to DMG Consulting Report, Dated July 3, 2012 Press Release: NICE to Discuss How to Optimally Leverage Inbound Interactions for Greater Business Value at Marketing World 2012, Dated July 13, 2012 Press Release: NICE Impact Conference 2012 to Showcase Best Practices and Leading Enterprise Technologies for Shaping Customer Interactions, ,Dated July 24, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. NICE-SYSTEMS LTD. By: /s/Yechiam Cohen Name: Yechiam Cohen Title: General Counsel Dated: August 9, 2012 EXHIBIT INDEX Press Release: NICE Takes Top Spot Again in Workforce Management Market according to DMG Consulting Report, Dated July 3, 2012 Press Release: NICE to Discuss How to Optimally Leverage Inbound Interactions for Greater Business Value at Marketing World 2012, Dated July 13, 2012 Press Release: NICE Impact Conference 2012 to Showcase Best Practices and Leading Enterprise Technologies for Shaping Customer Interactions, ,Dated July 24, 2012
